NOTE: This order is nonprecedential
, United States Court of AppeaIs
for the FederaI Circuit
ALBERTA LANE,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,\
Respondent.
2010-3191
¢
Petition for review of the Merit Systems Protection
B0ard in case no. DA531D100290»I-1.
ON MOTION
ORDER
'I‘he Department of Homeland Security moves to re-
form the official caption to designate the Merit Systems
Pr0t;ection Board as the respondent
We note that Alberta Lane has not timely filed a `l:)rief.
Accordingly,
IT ls ORDERED THAT:

LANE V. MSPB 2
(1) The motion is granted The revised official cap-
tion is reflected above.
(2) The petition for review is dismissed for failure to
file a brief
FOR THE CoURT
 1 9  fsi Jan H0rbaly
Date J an Horbaly
C1erk
cc: A1berta Lane
Antonia R. Soares, Esq.
Michael Carney, Esq.
s2O
IssUED As A MANDA'rE; JAN 19 2911
U.S. COUR`FE)lI:`£All’)PEALS FOR
THE FEDER.l'J. ClRCU|T
JAN 19 2011
lAN |'lBRBALY
CLERK
§